UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                              Airman Basic NICHOLAS A. FIELDS
                                    United States Air Force

                                               ACM 38692

                                              14 May 2015

         Sentence adjudged 9 September 2014 by GCM convened at Eglin Air Force
         Base, Florida. Military Judge: Matthew S. Ward (sitting alone).

         Approved Sentence: Confinement for 12 month and forfeiture of all pay
         and allowances.

         Appellate Counsel for the Appellant: Major Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                                MITCHELL, WEBER, and KIEFER
                                    Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court